Citation Nr: 0006742	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-24 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for deep vein 
thrombosis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1974, and from October 1976 to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the RO 
which, among things, denied the veteran's claims of service 
connection for back pain and deep vein thrombosis.  This case 
was remanded by the Board in December 1997.


FINDINGS OF FACT

1.  There is no competent medical evidence showing currently 
diagnosed low back disorder.  

2.  Deep vein thrombosis is not attributable to military 
service or to any event coincident therewith, such as a right 
ankle fracture or problems with a malignant melanoma.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a low back disability 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran does not have deep vein thrombosis that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  When certain diseases are shown 
as chronic in service, or within a presumptive period so as 
to permit a finding of service connection (when applicable), 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

Regulations also provide that service connection may be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999). 

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  This third element may be 
established by the use of statutory presumptions.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Low Back Disability

The veteran asserts that he injured his low back while on 
active duty in September 1974, and that he has a current low 
back disability which is due to this in-service injury.  

Available service medical records show no spine or 
musculoskeletal disorders on reenlistment examination in 
September 1976, and no such disorders were reported or found 
on later examinations in November 1976 and September 1977.  
At the time of these examinations, the veteran specifically 
checked a box labeled "NO" for any history of recurrent 
back pain.  However, in February 1978, the veteran received 
treatment for complaints of low back pain of then-recent 
onset.  The diagnosis was lumbosacral strain.  At that time, 
the veteran denied any prior history of back trauma, and he 
again denied any history of previous back pain.  No further 
treatment is thereafter shown for more than 15 years.  
Reports of physical examinations and medical histories, dated 
in November 1978, August 1980, November 1981, August 1984, 
October 1985, September 1986, and September 1989, are all 
negative for complaints, findings, medical history, or 
diagnosis regarding the low back.  

The veteran's physical examination for separation from 
service in March 1994 is silent as to any low back complaint 
or disorder.  At that time, the veteran again specifically 
denied having had recurrent low back pain.  However, in 
August 1994, the veteran was treated for a low back strain.  
The examiner noted a question of muscle spasm.  

The post-service evidence shows no low back disorder or 
diagnosis.  On VA examination in December 1994, several weeks 
after his separation from military service, x-ray studies of 
the lumbosacral spine were negative for any significant 
pathology.  The veteran reported a history of an in-service 
low back injury in 1974, with subsequent low back pain with 
activity.  On examination, however, no positive findings were 
observed.  The diagnosis was residual low back injury, 
without x-ray evidence of disease.  

The veteran was examined for VA in July 1998.  Once again no 
positive findings were observed, and it was determined that 
there was no objective evidence of back pathology or disease.  
X-rays were again normal.  No limitation of motion of the 
lumbosacral spine or muscle spasm was found.  The examiner 
opined that the veteran had no disability of the low back 
attributable to his prior military service.  

While the veteran may indeed experience low back pain, no 
competent medical evidence has been presented of any current 
low back disorder.  Pain alone is not enough to show current 
disability.  Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. Dec. 29, 1999).  The veteran asserts that he injured his 
back in service in September 1974 (service medical records 
show no history of any treatment prior to February 1978, with 
no subsequent treatment until August 1994).  Nevertheless, in 
the absence of evidence of a current disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Consequently, the claim of service connection is not 
well grounded.  Caluza, supra.  The veteran's assertions 
alone are not sufficient to establish his claim as well 
grounded.  Id.; Savage v. Gober, 10 Vet. App. 488, at 498 
(1997).  

Deep Vein Thrombosis

The veteran asserts that deep vein thrombosis was first shown 
so soon after his separation from service--within a little 
more than 30 days--so as to warrant a grant of service 
connection.  He asserts that his deep vein thrombosis, first 
diagnosed on in November 1994 was first symptomatic, albeit 
undiagnosed, while in service.  He claims that he had 
symptomatology in service to which the post-service deep vein 
thrombosis can be traced.  He also asserts that in-service 
right ankle and cancer surgeries may have resulted in lower 
extremity blood clots.  

In his May 1995 notice of disagreement (NOD), the veteran 
indicated that he first noticed left leg pain and swelling on 
October 30, 1994, following his separation from military 
service.  He claims that it was later discovered that two or 
three major veins in his left leg were found to have blood 
clots.  

Service medical records are silent for any diagnosis of deep 
vein thrombosis.  As asserted by the veteran, service medical 
records show treatment in January 1979 for a complaint that 
his left foot felt as if it were "asleep" for the previous 
4 days.  The veteran gave a history that this had occurred on 
and off since December 25, 1978.  He could not remember the 
number of episodes.  No diagnosis was given, but the 
examiner's initial impression was to rule out Raynaud's 
disease affecting the left foot.  No further similar 
complaints were made throughout the veteran's remaining years 
in service, including on physical examinations in August 
1980, November 1981, August 1984, October 1985, September 
1986, September 1989, and on separation examination in March 
1994.  

Service medical records show that the veteran had melanomas 
removed from his back in June 1994.  No subsequent 
complications were shown, including on separation examination 
in March 1994.  

The post-service evidence shows hospital treatment on 
November 2, 1994, for complaints of left calf pain of 5 days' 
duration.  He was diagnosed with left calf deep vein 
thrombosis, below the popliteal.  At that time, the veteran 
reported a then-recent onset of left calf pain and some 
swelling after standing on a ladder all day.  Past medical 
history included a left medial meniscus tear on the left side 
in 1986, as well as the removal of malignant melanomas 
several months prior to his separation from military service.  

In March 1995, the veteran was again seen for a 5-day history 
of right calf pain and swelling.  The diagnosis was deep 
venous thrombosis of the right lower extremity.  Notation was 
made that a computerized tomography (CT) scan of the abdomen 
in November 1994 had been unremarkable.  

Private treatment records of J. W. Anagnost, M.D., show 
treatment for deep vein thrombosis from November 2, 1994.  
Significantly, in an August 1995 notation, Dr. Anagnost notes 
that there is no relationship between the veteran's prior 
cancer surgery and his deep vein thrombosis.  However, the 
note expresses concern about the "possibility" of occult or 
hidden cancer somewhere else in the body, which could make 
his blood thicken, and presumably clot as well.  

In another August 1995 medical statement, Dr. Anagnost again 
opined that there was no connection between the veteran's 
prior cancer surgery in 1994 and the development of his deep 
vein thrombosis 8 months after the surgery.  He notes, 
however, that there is a "possibility  that the blood clots 
may be due to cancer."  However, CT scans and chest x-rays 
were not then available so as to rule out any occult cancer.  
In subsequent notes, Dr. Anagnost indicates that he was 
advised that the veteran's prior chest x-rays and CT scans, 
performed in November 1994, had been negative.  The evidence 
of record indicates that no occult cancer was ever found.  

A July 1998 VA examination (consultation) report includes a 
clinical impression of deep vein thrombosis.  Additional 
pertinent information was not obtained at that time.  

The veteran was re-examined in October 1998, at which time a 
detailed medical history was obtained.  Contrary to a 
subsequently made assertion of the veteran's representative, 
the examiner noted that a medical history was obtained both 
from the veteran and the records made available to the 
examiner in conjunction with his evaluation.  The examiner 
noted that prior serum assays for protein deficiencies, which 
would lead to a hyper-coagulable condition, had been 
interpreted as negative, and that prior CT scans of the 
abdomen and chest x-rays had also been interpreted as 
negative for any intra-abdominal malignant processes.  There 
were no physical findings and no prodromas that would suggest 
metastatic melanoma.  The examiner opined that the veteran's 
military occupation increased his risk for thrombophlebitis, 
and that in-service right ankle trauma was an increased risk 
factor in the development of right venous thrombosis.  
However, the examining physician was of the opinion that, 
given that the thrombosis did not present itself until after 
the veteran's separation from service, there was a "low 
probability" of a relationship between the deep vein 
thrombosis disease process and the veteran's military 
service.  The examiner was also of the opinion that there was 
low to no probability that the veteran's deep vein thrombosis 
disease was caused by the melanoma excised from his back.  

Service connection is not warranted for deep vein thrombosis 
because the weight of the evidence is against the claim.  
38 C.F.R. § 3.303(d) (1999).  The medical opinion evidence is 
particularly persuasive.  As noted above, deep vein 
thrombosis was not shown until after military service.  While 
this fact does not preclude a grant of service connection, it 
appears to have had some significance in the opinion provided 
by the October 1998 examiner who indicated that it was this 
fact that led him to conclude that there was a low 
probability of a relationship between the disease process and 
active military service.  Although the veteran appears to 
primarily rely upon the August 1995 statement of his treating 
physician to support his claim, the August 1995 statement 
indicates no more than a concern that, should the veteran 
have occult cancer, then, as a general rule, this could cause 
thickening of his blood, and perhaps clotting as well.  
However no such cancer process was ever found.  Accordingly, 
this statement is of little probative value when evaluating 
the specific facts before the Board.  

While certain events in service, such as the requirements of 
the veteran's military occupation, or the identified right 
ankle difficulties may have constituted risk factors for the 
development of deep vein thrombosis, it is important to note 
that the examiner who specifically identified such problems 
as risk factors nevertheless concluded that the medical 
probabilities for a relationship to military service were 
low.  Consequently, given this medical opinion, which was 
based on the specifics of this veteran's case, and which 
stands uncontradicted in the record, the Board finds that the 
greater weight of the evidence is against the veteran's 
claim.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board finds that the preponderance 
of the evidence against the claim, as set forth above, and, 
therefore, reasonable doubt is not for application.  The 
claim of service connection for deep vein thrombosis is 
denied.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for deep vein thrombosis is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

